In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered May 15, 1975, which is in favor of defendants and against her, upon a jury verdict. Judgment affirmed, with costs. Plaintiff, a pedestrian, was crossing Kissena Boulevard in Flushing, Queens, on the evening of December 1, 1972, when she was struck by, or walked into, a Volkswagen "beetle”. The car was being driven by defendant Ernesto D. Seldman and was owned by defendant Mirta Seldman, a passenger at the time of the collision. Plaintiff did not attempt to cross at the crosswalk at the corner of Main Street; it was blocked by stationary, bumper-to-bumper northbound traffic. She walked back from the intersection and zigzagged through the stopped cars when, according to an eyewitness seated in a northbound vehicle one car length away, she stepped from behind a bus into the southbound, left-hand lane, and collided with defendants’ car. Plaintiff claimed to have sustained retrograde amnesia as a result of the accident which left her mind blank as to the collision; defendants claimed at the trial that they had not seen plaintiff until after the collision and that she had walked into the side of their car. Plaintiff offered testimony which would indicate that her knee injury must have been caused by a direct blow and that the front bumper of a Volkswagen "beetle” could have been the instrument which caused the trauma. The jury found for the defendants and plaintiff has appealed. Plaintiff raises various points on appeal, but a review of the record indicates that reversible error was not committed by the trial court, either in its conduct of the trial or in its charge to the jury. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.